Title: From John Adams to Mercy Otis Warren, 8 August 1807
From: Adams, John
To: Warren, Mercy Otis



Dear Madam
Quincy August 8 1807

More demonstrations of your Friendship for Mr Adams appear in the 229 page of the third Volume. The Same disposition to wink him out of Sight, to represent him in an odious light, to lessen and degrade him below his Station, which runs through every part of your history in which he appears, is very visible here again.“Mr John Adams had left Holland and joined the Plenipotentiaries of the United States, previous to the Agreement, on Provisional Articles for Peace Signed November, (you should have known that it was the thirtieth) 1782.”
I was engaged in Holland in very diligent Service, in order to compleat a Treaty and negotiate a Loan. The Treaty was an unweildy Business. It must be conducted by me in English, and by a large Committee from all the Seven Provinces, in Dutch. When any Proposition was made by me it was in English, but it was expected and would have been insisted on, that the English Should be accompanied with a Translation into Dutch or French. There were Some Gentlemen, among the Dutch whose opinions must be consulted whose disposition was to retard rather than accellerate. When any Proposition was made by me, I must first write it in English then translate it or get it translated, then have it copied and Sent. When the answer or a Counter Proposition or Project came to me, it was in Dutch. I understood not enough of this Language to depend on my own Construction of it. Consequently must procure it to be translated into French or English. These Projects and Counter Projects and those Translations in various Languages occasioned a delay that was as pleasing to the English and Statholderian Party as it was irksome and inconvenient to me. The Maneuvres concerning the Loan in which I was “thwarted and embarrassed by the French as much as in the Treaty I was by the English Party.” The Points and Questions which were Started by these able Negotiators, gave me a great deal of Trouble and occasioned long delays. The Loan was of great Importance to my Country, and occasioned also much Trouble and delay. I was loth to leave these important Objects unfinished. On the other hand a Later Commission from the King of England appeared in Paris to treat of Peace: but no Notice was taken of America, except under the vague general Style of France Spain and any other States. a Copy of this was Sent to me. I wrote to my Colleages that I would treat with England under no Such Commission, that I would not leave the Business I was engaged in till a Commission should appear to treat with The United States of America as well as with France, Spain and Holland. Another Commission was Sent over to Paris and communicated to me, Still without an Acknowledgement of the United States America. I wrote again to my Colleagues, that I would not go to Paris to meet any Such Commission. It was trifling with Us. As Soon as a Commission should appear to treat with The United States of America, I would leave all my Engagements in Holland and fly to Paris but not before. At last a Commission to Mr Oswald appeared to treat with France the United States of America. The Moment I received it, I acquainted my Dutch Negotiators that our Treaty must be finished and Signed immediately or not at all, for my Presence was indispensible at Paris. The Treaty was immediately finished and signed, and I was in Paris as soon as post Horses could carry me. When I arrived in Paris nothing was done. Franklin would agree with Jay in nothing. Mr Jay had drawn up a Memorial to the French Minister, a very able Paper to convince him that We ought not to treat but with a Commission Acknowging The United States a belligerent Power. Franklin would not Sign it. Franklin and his Satellites insinuated about, that Mr Jay was a Lawyer, and addicted to disputation &c &c Immediately after my Arrival in Paris Mr Jay, communicated to me all that had passed, enumerated all his Embarrassments, stated to me the Principles on which he had acted: that Mr Franklin would agree with him in Nothing: that he had Sketched a Plan of a Treaty: but that nothing had been done and nothing discussed. I told him the Principles on which he had Acted were the Same on which I had insisted during the whole Time that I had been alone in the Commission that the Count de Vergennes knew it for I had communicated them to him in Writing at the time of the proposed Mediation of the two Imperial Courts: that I approved of every Step he had taken and that he might depend upon it, I would pursue the System to the End. The next day I went out to Passy and Spent Part of the Day with Dr Franklin. I wished to know his Sentiments: but not a Word could I get out of him. Solemn, frigid Silence on the Subject of our public affairs. Merry and pleasant enough about Trifles and Tittle Tattle. In the End I told him that I had conversed fully with Mr Jay, approved every Step he had taken, and Should proceed with him throughout upon the Same Principles which he knew I had always professed and maintained towards the French considering myself a Servant of a Nation totally independent of England, upon an equal Footing with her, and as independent of France as of England. The old Politician Said nothing: But when the first Conferences were opened, a Day or two after, he turned to his Colleagues and Said “I will go on with you, and treat without consulting the Court, and the rather because they communicate nothing to Us”.—All the Reason and Address of Mr Jay had never been able to bring him to this; but when he Saw that two could and would make a Treaty without him, he thought that would make an ill Sound in America and Europe too.
“He was no favourite of the officers and Administrators of the Gallican Court” What then? Was Mr Lee Mr Izzard or Mr Jay a favourite? They loved their Country better than France: So did I. No American Minister ever was a favourite but Mr Deane and Mr Franklin, and by this Time at least you know the reason of it. It was no more nor less than a Servile complyance with their Intrigues however absurd unjust and ruinous to the honor and Interest of America.
“His manners were not adapted to render him acceptable in that refined and polished Nation.” My Manners again! Why am I Singled out to be Stigmatised as a Clown? Because Mrs Warren had a particular Spight against me, the cause of which Shall be investigated in its proper Place. In the meantime I affirm that the Assertion is false. My Manners were as acceptable and as well accepted as those of any American who ever resided in France in a public Character.
Nor did he appear to have much partiality for, or confidence in them. He certainly never had any Partiality for them from his Cradle to this day. Had he indulged any Partiality for them in his public Station he would have violated his Duty and justly forfeited the Esteem of his Country. “Or confidence in them.” In the King he had the Utmost Confidence, believing him a Sincere cordial friend to America and desiring nothing but Justice and good faith for us and determined to Act with Justice, good faith and Generosity too towards. In the Count De Vergennes I had no Confidence at all believing him to be fixed in designs to deprive Us of our Fisheries and half our Territory to prevent our Connections with Spain Holland and all other Countries if he could that We might be made as dependent on France as possible, and to Sow the Seeds of eternal discord with England particulary by preventing a Treaty of Commerce between Us. That I was right in this belief is fully proved by a thousand facts: but Mr Marbois Letter and the Politique des Cabinets, has placed it beyond all doubt with the present Age and Posterity. You have Slided over Franklin in page 230 too Softly and Smoothly for an Impartial Historian. A feather often Shews which Way the Wind blows. An Exemplification of this light Proverb is in the 231 Page. “David Hartly Esqr on the Part of Great Britain, and Benjamin Franklin, John Jay and John Adams Esquires in behalf of America &c Signed the Treaty affixed their names and Seals to the Treaty” How could this historical Departure from all my Commissions, from our joint Commission and from the Treaty itself, have happened? You knew, or ought to have known before you attempted to write Such an History that I had been alone in the Commission for more than a Year before Mr Franklin or Mr Jay had any Thing to relation to it: that I had been employed in various Negotiations under it, in which I had established all the Principles upon which a Majority of the New Commission finally Acted. You knew that I was placed by my Sovereign at the head of the new Commission, that I acted as the head of it through all the Conferences and in the final conclusion Signed and Sealed it before all the other Ministers. Yet in your impartial History you are pleased to place both Franklin and Jay before me. This discovers Such a Want of Candour, Such a willfull departure from the most authentic documents of History, public Records: that I can Account for it only by a Spirit of inveterate Bitterness against me and a determined Resolution right or wrong to Strip me of all my Laurells You will Say no doubt this is “Sighing for Rank.” Very well: Say So Mrs Warren. Make the most of it. But I Say it is not Sighing for rank. You may call it boasting of rank with my more colour. But why Should not I blazon my Escutcheon as well as Mrs Warren, hers? But to be Sober I deny that it is boasting of Rank. Mrs Warren boasts that her Brother, (and consequently herself) was equal to any one in the  State, in Point of Birth. In the name of all Heraldry and all common Sense is not Birth, Rank, at least as much as Preceedency in a Procession? And yet your Co Patriots will contend for this as Sharply as the Apostles debated the question which Should be greatest.
In delineating the Character and painting the Complexion of this Transaction I would appeal to Thucidides Plutarch Livy or Tacitus whether this Circumstance was not essential to be remarked, to Shew the real Character of all my Colleagues of the Count de Vergennes and his Mirmedons, among whom were Deane and twenty others among whom was even Paul Jones, of Myself, and above all of Congress. The unbiased Judgment, the Spontaneous Volition, the natural Feeling and affection of Congress had Selected me from all the other Candidates to negotiate a Peace and Commerce alone. My Dispatches had almost daily arrived to them giving them an Account of every Step of my Progress, of my Passage in a Leaky Ship four and twenty days on the point of Sinking, of my Journey through Spain, which was worse than a Campaign in the field, of my Journey through France and my Conduct at Paris and Versailles of my Journey to Holland and all my Conduct there; after all this the Intrigues of De Vergennes and Franklin Deane and all his friends, and all the Influence of De La Luzerne and Marbois; could not carry Franklin nor Jay, Jefferson nor Laurens to the head of the new Commission. Jay had been President of Congress, Jefferson had been Governor of Virginia Laurens had been President of Congress, Franklin had been I never know what in Politicks, yet all these Interests could not carry any one to the head of this new Commission but John Adams. Congress, to their honour had then then the Integrity Candour and Fortitude to resist all Influence, and refuse to disgrace degrade or discourage a Man who had been the first Object of their Choice whose whole Conduct they approved, and who they knew had run the Gauntlett through burning Ploughshares, and Rank between ranks of Jannisaries armed with Scorpions, and reached the Goal without a Scar upon his foot or a Sting or Scar upon his back. Now Madam call this Vanity; call it Pride of Talent; or call it as Some of your French Friends call Such Things all moral Principle the “Vanity of human Virtue.” You are welcome Madam to make the Severest Use of it, in your Power. You knew, Madam and General Warren knew that at th in those times I had much more of the Confidence of Congress and of all the most intelligent and disinterested People in America who had any Access to the Secret of affairs, than Franklin. Congress had Seen Franklin and me together before them above a year i.e. from May 1775 to the Autumn of 1776. They had Seen me active and alert in every branch of Business, both in the House and on Committees, constantly proposing Measures, Supporting those I approved when moved by others, opposing Such as I disapproved, discussing and arguing on every question: on the contrary they had seen Franklin from day to day Sitting in Silence, a great part of his time fast asleep in his Chair. He was employed on Committees more in compliance with the Prejudices of the People in Europe and America, than for any Use he was of or any Service he performed. Congress had seen my Dispatches from Europe and compared them with those of Franklin. They had distinguished mine with high applause on many Occasions. Franklins never.
In Page 250 You Say that “in 1783 interested and ambitious Men endeavoured to confound Opinion Ideas, and darken Opinion, by asserting that Republicanism was a dark an indeffinite Term.” This is News to me. I thought my Enemies had agreed to impute all this to me. I was not here, and did not return till five Years afterwards. But whoever asserted it in 1783 I asserted in Print in 1786 and have frequently asserted it Since in Conversation and in Public: and I now most Solemnly repeat it; and You Mrs Warren and General Warren too know it to be true. Ask your Friend Mr Speaker Morton; ask any other Man of Sense and Learning of your Party throughout the Nation, and if he answers at all and has any regard to his Character, he must Say the Same Thing. Fraud lurks in generals. There is not a more unintelligible Word in the English Language than the Republicanism. Neither Yourself nor The General has ever condescended to commit yourselves to any Definition of it and I venture to Say you dare not attempt it to this hour. Do you mean by Republicanism a Government in a Single House of Representatives exercising all Legislative Executive and Judiciary Functions, without a Governor or Senate or permanent Judges? I presume to Say you dare not Say this. Do you mean a Mixed Government of a Senate and House without a Governor? I believe you will not Say this. Do you mean a Governor Senate House and Judges as they are in this State? If you do I agree with you in all your Republicanism. This is my Republicanism and I was the Father of it in this State in 1779. But if you agree to this now it is but very lately that you would avow it.
Your thirty first Chapter, Madam is like Mustard after Dinner as your our Friends the French Say; or like the volunteer Toast after a Feast, when the original List is exhausted. After the Termination of the Revolutionary War your Subject was compleated. I have no Objection however to follow you. The Same good Will to me appears in the Suppliment as in the Body of the Work. Not the least Notice is taken of my repeated Elections as Vice President, nor of a laborious discharge of the very arduous Duties of that office for Eight Years. Three Successive Elections, two as Vice President and one as President might have convinced you that the People did not believe, the falsehoods that were fabricated concerning my Monarchical or Aristocratical Biasses which you have So unjustly countenanced. Nay I presume to Say that the People do not believe them at this hour. No it was not untill twelve years has passed, and a ruthless Host of Liars and Libellers had been hired like mercinary Hessians and Anspachers to conquer America to propagate every Species of Slander in Newspapers, Pamphlets, Hand Bills and by Secret Spies Emissaries and Agents throughout the Union. And after all, Colonel Burr and Alexander Hamilton effected the Revolution. Do you glory in the Exploits of these virtuous Men and pure Republicans? Yes I know you do. But even these Heroes could not have affected it, if the Election of South Carolina had been held in Charlston. Though New York and Pensilvania had been turned by your Splendid determined Republicans Mr Burr and Mr McKean, I had an equal Number of Votes till you come to South Carolina—Shall I hint to you Madam, a few of the plausible Reports they propagated among the Germans in their own Language and among all the religious Sectaries thro the United States? They not only Spread the Splendid History of the Allyance between the two Royal Houses of Adams and Guelph, and a thousand other explanatory and corroboratory of that probable Invention but that President Adams was determined to take away their Lands and give them to the Yankees. Gentlemen of the best Characters have informed me, that in travelling the Back Parts of Pensylvania, they have heard a general mourning and Grief and Rage among the Germans, crying “What a dreadfull Man this President Adams is? We came here from Germany, many Years ago, We have laboured very hard night and day, We have got a little Land Some of Us more Some less, Some of Us three or four thousand Acres perhaps, by our Sweat, and now this cruel President Adams is going to take it all away from Us and give it to them New Englandmen.” Other Reports were Spread among the religious Men and Sects, not only the German Lutherans and the German Calvinits, but all other denominations through the Union Catholics, Protestant Episcopalians Methodists Moravians, Anabaptists Menonists, Quakers &c This was the decicive Stroke of that infernal Policy which decided the Election. Among all the Sources of my Information on this head, I will Select an Anecdote which will give you a clear Idea of it. When on my last Journey to Washington, I passed through York Town in Pennsilvania where more than twenty Years before I had Satt Some months in Congress, the People had been violently Agitated by electioneering Passions, I had Scarcely Satt down by the Fire Side at an Inn where I was to Sleep, before a German Clergyman Sent the Landlord to me to desire the Liberty of Speaking to me. I prayed the Landlord to introduce the Gentleman without Ceremony or a moments delay. Behold the Dialogue between Us. Domine “I am the Minister of a German Church. My poor People are honest but ignorant of the English Language and liable to be imposed on, by artful and designing Men. Many Persons have come among Us and many Papers in our Language have been Sent among Us. My poor People come to me to ask me what they shall do. I have long wished to see you, though a Stranger that I might tell you, what reports are sent among my poor Germans, and that I might ask you what truth there is in them. Adams. I thank you Sir for your candor and Frankness, please to mention the reports and I will answer to them with the Same Frankness and Candor. Minister. They report that you made the Constitution of Massachusetts and have had influence enough in that State to Establish the Presbyterian Religion, and make all other Sects of Christians pay Taxes for the Support of it. Adams I had a Share in the Convention that formed the Constitution, but I did not draw the Article respecting Religion, but that Article as it is obliges no Man to pay to the Support of any particular sect. Every Man is at Liberty to apply his Taxes to the Support of his own Church and Minister. Minister. Taxes however they are obliged to pay. Adams Taxes for Building Churches and Supporting Ministers, with Some limitations and exceptions that I am not certain that I remember they are obliged to pay. Minister. Well that is an Establishment of Christianity. This was Said with an Arch and Smiling Countenance, which I understood very well to mean I am very glad they have established Christianity, but I must not acknowledge it because my People have been taught to believe that any Establishment in Pensylvania, will be an Establishment of Scotch Presbyterianism. Adams. What other Reports Sir. Minister. A great many but foolish ones. I will mention one more. They Say that you belonged to Dr Priestleys Church in England, and used to Sett down to the Lords Table with him, after hearing him preach against the Divinity of Christ. Adams I never was in Dr Priestlys Church or Meeting: I never heard him preach against the Divinity of Christ and never received the Communion with him, as I remember. Minister you cannot conceive Sir how much distressed my poor Germans have been nor how much Anxiety and trouble I have had with them: but I am very glad to have seen you for now I can Speak from your own mouth.
This Idea was propagated through the Union, that I was a Presbyterian, that I was about to introduce an Establishment of Presbyterianism and compell all other denominations to pay Taxes to the Support of Presbyterian Ministers and Churches. And a kind of continental Synod or General Assembly of Presbyterians which was called at Philadelphia a little before this time, an Innovation that allarmed all but Presbyterians, contributed infinitely to countenance those Electioneering Manœuvres. Upon the Catholicks I have reason to believe they had Some Effect. Upon the Protestant Episcopalians they had little or none: for these had received too much countenance and assistance from me in Holland, and England for them to believe that I was a biggotted Presbyterian, or that I would promote any Establishment that would do Injustice to them or any other denomination. With the Baptists Quakers Methodists and Moravians as well as the Dutch and German Lutherans and Calvinists it had an immense Effect and turned them in such Numbers as decided the Election. They said Let Us have an Atheist or Deist or any Thing rather than an Establishment of Presbyterianism.
My next Anecdote is not So grave. It was propagated far and wide and as I have been well informed, believed by Thousands of Voters in the Southern States, that I had written to General Pinckney when he was in Europe to go to England and bring over with him four of the prettyest Girls he could find there and bring them over with him two of them for my use and the other two for his. But after I had entertaind them for Some time, I found I was grown old and did not want them. Therefore I borrowed Money at Eight Per Cent to pay them for their Services to pay their Passages back to England, and Sett them Up in comfortable Circumstances there!
These are the Principles, Motives and Artifices that influence our Elections, Madam. Of what avail is Virtue Talents Services in Such Scenes of Corruption? What is this better, than purchasing Votes with Money? When a Nation is So nearly divided that the Majority may be decided by a few Thousands, a few hundreds, or Sometimes even by a Single Vote: and this Vote or this hundred or this thousand Votes can be obtained by Such fabrications as these, bad Men will be always Sure of their Elections because they will employ them such means without Scruple, while good Men will despize and abhor them. There a are Scattered in various Parts of your History, Madam, insinuations about Tittles and a titled Nobility, & which I Supposed were intended as Sarcasms upon me.
I arrived from Europe on the 17th of June 1788, Soon after the Adoption of the National Constitution, by the State of Massachusetts. A Title to be given to the President, when he should be chosen and the Government come into operation, was a common Topick of conversation. The first Person Whether it should be excellency or any higher Tittle. The first Person that I remember to have heard propose a Title was our present Governor Mr Sullivan. He Said “when Congress Should come together they would have nothing to do, (Such was the form of his Expression) but to give the President the Title of ‘His most Patriotic Majesty.’” After Congress were together and Washington had arrived, and before his Inauguration, I was informed that your Correspondent Mrs Montgomery, had in a Party of Ladies and Gentleman taken the lead and given to the President the Title of Highne His Highness. After all this the two Houses of Congress resolved that the President Should be received in the Senate Chamber by the Vice President. I arose from the Chair and respectfully asked the direction of the Senate, by what Style I should address him? by the Title of Sir, your Honour your Excellency, or any other? A Senator arose and moved that a Committee Should be appointed to consider what Title Should be affixed to the office. Mr Richard Henry Lee I think was Chairman of the Committee and he drew the Report made it to the House and it was accepted by a large Majority among whom were Mr Lee himself and Several others as determined Republicans as any in the United States or in the World. The Report gave the Title of His Highness to the President. It was Sent down to the House. There the Members were more equally divided. Mr Madison was in doubt what was best to be done. The repulsive force began to be felt between Madison and Hamilton. They had acted contended and wrote in concert hitherto in the formation recommendation and Adoption of the national Constitution. The Moment was now Arrived when they must divide. Washington should have appointed Madison Secretary of State when he appointed Hamilton Secretary of the Treasury. This would have continued the Harmony between them. Madison visited Washington to know his Sentiments. I knew his Sentiments before.   He had conversed with me before on the Subject And I know that his opinion was in favour of a Title. I know not all that passed between Washington and Madison because I was not present; but this I believe to be the Truth from Information that I ought to credit. Washington was far from expressing any disapprobation of a Title; So far that he thought a decent Tittle to the Office to be useful and proper but he wanted no Title himself and was convinced from what he heard and read in Conversation and read in the public Papers, that if the Title of Highness was given it would excite such a popular Clamour, that Congress would either be obliged to rescind it or it would produce Such a prejudice against the National Government as would do more harm than good. Mr Madison! Am I right in this? I appeal to you. If you contradict me, I will give it up.—Mrs Warren! If my Country men choose to distinguish themselves from all other Nations in Trifles while they are imitating them in essentials, I will not quarrell. If they would be pleased to pass a Law that all Majistrates, Justices Judges, Senators, Governors Vice Presidents and Presidents Shall be Thee-ed and Thoued as William Penn addressed King Charles and King James I acquiesce. I have nothing to Say against obedience to their Sovereign Will. But I will Say that my Obedience is implicit and not voluntary. My Opinion is unaltered. My opinion is that Titles of Office are useful in this Country, in order to distinguish Grades and facilite Subordination. Titles of office are very different from Titles of Nobility. Titles of office are not hereditary. Nor are they for Life unless by Curtesy, rather than Custom, at least in our Country. The Title of your Worship or your Honour, or your Excellency is no Mark of an hereditary Nobility in any Country, certainly not in this, any more than the Title of Colonel or Major General. The Title of Excellency is given in Europe to Ambassadors, Commanders in Chief of Armies or Fleets, to Governors of Provinces &c &c &c but none of these are hereditary. Excellency Honor established by the Constitution of Massachusetts and even by Law in Connecticutt are not hereditary Titles—Nevertheless I Say go on my dear Countrymen, with the Style of John Ad George Washington John Adams Tom. Jefferson, Jemmy Sullivan, for your Presidents, Vice Presidents and Governors if you will. But I will Say to you that in my humble private opinion, your Liberties will not be secured, nor your happiness promoted either by Quakerism or Clownism. Imitate the Quakers in their Virtues not their Oddities. After all there is not a Country under Heaven in which Titles are mo and Preceedency are more eagerly coveted than in this Country. The Title of Excellency and Honor and Worship, of Councillor Senator Speaker, Major General Brigadier General Colonel Lt Coll, Major, Captain Lieutenant Ensign Sergeant Corporal and even Drummer and Fifer, are sought with as furious Zeal as that of Earl Marquis or Duke in any other Country. And as many Intrigues and as much Corruption in many Cases are used to obtain them.
It was my Intention when I began these Letters, Mrs Warren to have avoided any observations at present on any Parts of your History but Such as have an immediate relation to myself. Indeed I shall not depart entirely from this rule in Saying Something of Mr Dana. He was appointed Secretary of Legation to my first Commissions to degotiate Peace and Commerce, with great Britain. His Birth his Education, his Connections, his Information, his Talents his Services as a Member of Congress, were Such Such, and the Friendship which had Subsisted for many Years between me and his Father and his Unckle Judge Trowbridge, and himself had been Such that I thought myself honoured by his appointment and Connection with me. An uninterrupted Harmony And Friendship was maintained between Us, during the whole time We were together in France and in Holland and after We were Separated by Congress and he was Sent to Russia.
In the Pages 301. 2. 3. 4. and 5 of your Second Volume you have taken Notice of this Gentleman, in a manner that shews your want of information as much well as Impartiality. You Say that the Empress of Russia only among the European Nations, refused peremptorily to receive any Minister at her Court, under the Authority of the Congress of the United States of America. The Truth is that every Power but France had refused. Spain had refused, The Empress of Germany had refused, the King of Prussia had once promised but afterwards refused, The Grand Duke of Tuscany had refused. Holland had refused in reality. In Short every Power of Europe to whom overtures had been made had refused. How then, in order to throw a Slurr upon Mr Dana could you make this Assertion? “She did not even deign to See the Person Sent on by Congress.” Did the King of Spain deign to See Mr Lee? Did the Empress of Germany deign to See Mr William Lee? Did the grand Duke of Tuscany deign to see Mr Izzard? Did the States General of the United Provinces deign to See me, till they had explicitly acknowledged the Independence of America? Did the King of France deign to See Mr Deane Mr Arthur Lee, or even Dr Franklin till a Treaty had been Signed by his Ministers? No, from December 1776 to February 1778, the Grand Franklin was obliged to Skulk about in obscurity in Paris: never admitted to the Presence of the King Queen or any branch of the Royal Family, nor to any of the Ministers of State unless privately and in Secret: and in truth very often under trepidations least he should be finally obliged to fly the Country? Inquire Madam if you please of the Secretary of this Common Wealth, Mr Jonathan Loring Austin.
Mrs Warren Should have known more of the Law of Nations, the Policy of Governments and the Ettiquette of Courts before She hazarded assertions So dogmatically and indeed before She attempted to write History. She Should have know more of the Facts in this case. The Empress of Russia and the Roman Emperor, had offered their Mediation to France England and Spain in order to terminate the War, and decide the Questions between them, particularly whether the United States of America were or ought to be British Subjects or an independent State! That I may not mistake or misremember any Circumstance, I will Send you a Copy of the following Letters, and minutes made at the Time, while I was Still alone in the Commission for Peace.
Versailles July 7. 1781. Hotel de Jouy.
Sir
I have the Honour to inform your Excellency, that, upon an Intimation from you, Signified to me by Mr Beringer, And Afterwards by the Duke de la Vauguion, that the Interests of the United States required me here, I arrived last night in Paris and am come to day to Versailles, to pay my respects to your Excellency and receive your farther communications. As your Excellency was in Council, when I had the Honour to call at your office, and as it is very possible that Some other day may be more agreable I have the honour to request you to appoint the time which will be most convenient for me to wait on you. I have the Honour to be, with great Respect, Sir, your most obedient and most humble Servant
John Adams
His Excellency the Comte De Vergennes.
This Letter I Sent by my Servant, who, waited untill the Comte descended from the Council, when he delivered it into his hand. He broke the Seal, read the Letter and Said “He was Sorry he could not See Mr Adams, but he was obliged to go into the Country immediately after dinner, but that Mr Adams Seroit dans le cas, de voir Mr De Raineval (his first Under Secretary of State) who lived at Such a Sign in the Rüe St. Honoré”. After dinner I called on Mr De Rayneval who Said “M. Le Duke de la Vauguion has informed you, that there is a Question of Pacification, under the mediation of the Emperor of Germany and the Empress of Russia, and it was necessary that you Should have Some consultations, at leisure (a loisir) with the Comte De Vergennes, that We might understand each others Views. That he would See the Comte tomorrow morning and write me, when he would meet me. That they had not changed their Principles nor their System: that the Treaties were the foundation of all Negotiation.” I Said that I lodged at the Hotel De Valois, where I did formerly: that I Should be ready to wait on the Comte, when it would be agreable to him, and to confer with him upon every thing relative to any Propositions which the English might have made. He Said the English had not made any Propositions, but it was necessary to consider certain Points and make certain preparatory Arrangements, to know whether We were British Subjects, or in what light We were to be considered—I Said I was not a British Subject: that I had renounced that Character many years ago, forever, and that I Should rather be a Fugitive in China or Malabar, than ever reassume that Character—He repeated that he would See the Comte in the Morning and write me, when he would meet me.
You may easily Suppose Madam, that I was allarmed, when I heard From the Representative of the Comte De Vergennes, that it was Still a question with him whether We were British Subjects, when We had declared five years before that We were not, and When the King of France, at least a Year and a half before had Solemnly Stipulated that We were not, and that We never Should be. However as Mr Rayneval had recognized their Principles their System and their Treaties, I had little Apprehension from the French. But I was more Startled to find that the two Imperial Courts were about to make a question both about the Effect of our Declaration of Independence and our Treaties with France. Mr Rayneval, according to his Promise wrote me and I returned him this answer
Paris 9. July 1781
Sir
I have this moment the Honour of your Billet of this days date: and will do myself the Honour to wait on his Excellency the Comte De Vergennes at his office, on Wednesday next at nine O Clock in the Morning according to his desire. I have the Honour to be, with much Esteem Sir your humble and obedient Servant
John Adams
Mr  Rayneval.
I went to Versailles and waited on the Comte Accordingly. Mr Rayneval was present. Every Thing was conducted with perfect good humour and politeness. There was however a visible perplexity in the Comtes mind. At Sometimes he Seemed resolved to Shew me all the Propositions of the two Imperial Courts, at other times he Seemed to think that I ought to See only that or part of that which related to America. When he had Shewn me what he thought proper, I perceived what the Points were which he wished me to consider. 1. Whether I would go to the Congress at Vienna when the two Imperial Courts were to mediate or Sit as Umpires. 2. Whether I would appear there as a British Subject or in a doubtful Character to be decided by the Umpires? 3. Whether I would consent to the meeting of Such a Congress whether I was to be in it or not? 4. Whether I would consent to the Mediation or Umpirage of the two Imperial Courts. In Language the most temperate and measured both in Conversation both and by Several Letters, I explained myself to the Comte. That I would go to Vienna, if the Comte De Vergennes Should advize me to Such a Journey. That I could not appear there as a British Subject, nor in an equivocal Character. That I could not consent to any Congress unless I was to be admitted in it as a Minister Plenipotentiary of the United States and an independent Sovereignty. That I could consent to no Mediation or Umpirage, untill the Independence of my Country was acknowledged by Great Britain as well as by the two Imperial Courts, and by all other Courts whose Ambassadors were to be admitted to the Congress. That I could enter into no Conferences or Explanations with any Minister from any Power, untill that Minister had Shewn me a Full Power to treat with the Minister of the United States of America and exchanged Copies of Full Powers with me. To detail all our Conversations and Conferences upon these Points and Send you Copies of my Letters to the Comte upon this occasion would be too tedious and is unnecessary. These were the Principles on which Mr Jay and I insisted fifteen Months afterwards untill a Full Power arrived to Mr oswald exactly in the form that We contended for, after two Attempts had been made to evade Us, and two Commissions which We reprobated Sent back to England: Though the Comte de Vergennes would feign have had Us treat under them and Dr Franklin united with the Count De Vergennes. This Madam will be Sufficient I hope to explain to you the Principle on which the Empress Katharine Acted in refusing to receive Mr Dana. She could not have received him and been consistent with herself. Mr Dana however was uniformly treated in that Country with personal respect and Civility, and was promised to be received in his public Character as Soon as England Should acknowledge the Independence of America, and was upon the Point of being received and of making a Treaty when Suddenly the Intrigues of Vergennes and Franklin with the Members of Congress effected his recall. In Short to consider the Conduct of Vergennes and Franklin, from first to last, it would seem as if the former had Sworn an eternal Seperation between Aamerica and all Europe except France, and the latter eternal hatred against every virtuous Man and faithfull servant of his Country.
Mr Dana was placed in no more “unpleasant Predicament, than every American Minister in Europe, had been placed in every other Country, even in France. Instead of being ‘at a Loss’ what further Steps to take” Mr Dana was at no loss at all. He knew that he had nothing more to do but to wait, till Great Britain had acknowledged our Independence, and instead of returning to America voluntarily, he did not give up his fair Prospect of Success in his Embassy till he was recalled by Congress, for the ill Will of Vergennes and Franklin had not been able to Starve him out, as they intended. He had now a Friend in me, and a Resource in my Resources in Holland.
The Note at the Bottom of this Page Mrs Warren, makes me blush for you. The Scandalous Chronicle Says that the Grand Autocratrice, had “an Animal Weakness” as a great Lady of my Acquaintance once expressed it to me. That She had Sometimes conversed with Strangers, from other Motives than Curiosity or Policy: but not publickly. She had never that We hear or read of Acknowledged the Independence of a new Nation for the Sake of Such Interviews. I blush for my Country too. A certain Native of America, who had been as he thought a Great Man in Europe, and who thought himself and was thought by Some others to be the m handsomest Man in the World both in Face and Figure, as well as the Man of the most polished manners and irresistable Address. This Gentleman made a Voyage or a Journey or both to Petersbourg, in hopes of obtaining an Audience of the Autocratrice, for the benefit of his Country. But the Lady was as cold as Marble. Neither the Face nor the figure nor the Address could procure a Glance or an Ogle from her. There is in this page Madam, a manifest Allusion, though coloured and covered with too much Art for an Historian, to what, I am as much ashamed as you to explain. Mr Dana I presume was not mortified that his Face Figure and Address, did not procure him Such an Audience. Besides it is generally Understood that the Empress was too much of a Statesman to be influenced in Politicks by such Audiences and Interviews. She too much resembled her Great Example Elizabeth of England.
In page 302 You Say it was doubted by many whether Mr Dana was “qualified,” though “an Attorney of Emminence”. Why an Attorney? Why not a Barrister? “He had neither the Address, the Penetration, the Knowledge of Courts, or the human Character, necessary for a Negotiator,” &c. Who, in the Name of Astonishment in all America at that time had a Knowledge of Courts? Franklin alone had resided in England as a despized and Scorned Agent at the Court of St. James’s.
In Address, and good Breeding he was excelled by very few Americans. In France and in Holland, where he lived with me I know, that his Manners Address, Learning Knowledge and good Sense was were acknowledged by all who conversed with him. If by Address you mean graceful Attitudes and elegant Motions and Gestures, he had received as Genteel an Education as any Man in America—if you mean a civil and polite Conversation, he was at least equal to any American then in Europe.
“It requires Equanimity of Temper and true Greatness of Soul, to command and or retain the respect of Great Statesmen and Politicians”. Where did Mrs Warren learn this great Mystery? Has Mrs Warren been in Courts? and acquainted with Great Statesmen? When? Where?—Oxenstiern, who had been acquainted, said to his Son “Go and See, by what kind of Men this World is governed” But if Equanimity of Temper, and Greatness of Soul, were necessary, Mr Dana had them in all his Negotiations and Public Transactions in Europe, as far as I knew or ever heard, in as great a degree as any Man. Indeed the Diplomatick Corps, and Ministers of State in Europe are Generally Men of So much good humour and good Breeding, that one has no provocation or excuse for being otherwise with them. Even when Some of them endeavour to cheat you, they do it with an eternal Civility.
I am weary and ashamed of commenting on this monstrous Perversion of Truth and Decorum, in this bitter Satyr upon a Gentleman who is now living, in Retirement, after having filled the Office of Chief Justice of the State of Massachusetts for, I believe Eighteen Year, after his return from Europe. In the Science of Jurisprudence, and in general Information, he was unquestionably equal to any Chief Justice who had ever Satt upon that State Seat. The Purity Integrity and Impartiality of his Administration has never been impeached or questioned even by his Enemies. It is therefore highly reprehensible in any Woman or Man in the World, to publish Such an envenomed Satyr under the Grave Title of an History.
Still in hopes of receiving Justice and Some reasonable / Satisfaction for the Injuries you have done me, I still / Subscribe myself your Friend

John Adams